Citation Nr: 1626039	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  11-15 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 21, 2011, and a disability rating in excess of 70 percent thereafter.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Travel Board hearing, which was scheduled for February 2014.  The Veteran did not appear for the hearing nor explain his failure to appear.  Accordingly, the hearing request is considered to be withdrawn.  38 C.F.R. § 20.702 (2015).

In a December 2013 rating decision, the RO partially granted an increased disability rating for the Veteran's PTSD for the period on and after November 21, 2011.  Because the disability rating assigned is not the maximum rating available for that period, that period is still on appeal, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, further development is warranted before a decision may be rendered on appeal.

The record reflects that the Veteran's PTSD was last assessed by VA examination in November 2011.  As the record indicates that the Veteran's condition may have changed since November 2011, an additional examination would aid in evaluating the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Additionally, the record reflects that the Veteran receives private treatment, records of which are not in evidence.  In a September 2010 statement, a private physician, Dr. M. Congress, indicated that he has served as a medical consultant to the Veteran in the treatment of his PTSD; it is not clear if Dr. Congress may have relevant treatment records.  Additionally, the Veteran has reported that he receives treatment at St. Agnes Medical Center in Fresno, California.  Accordingly, upon remand, records of such treatment should be obtained. 

Furthermore, the Veteran receives mental health treatment through VA, but          the most recent VA treatment records in evidence are dated November 2012.  Accordingly, VA treatment records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since November 2012.

2.  Ask the Veteran to provide completed release       forms with the names and addresses of medical care providers who have treated him for his PTSD, including Dr. Congress and any relevant providers at St. Agnes Medical Center.  After securing the necessary releases, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

3.  After completing the above development to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's PTSD should be reported.  

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




